PER CURIAM: *
Jonathan Lee Riches appeals his sentence following his guilty plea conviction for conspiracy to commit wire fraud and for wire fraud in violation of 18 U.S.C. §§ 371 and 1343. He contends that he was sentenced in contravention of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).
Riches’s plea agreement contained an express waiver of his “right to appeal the sentence imposed or the manner in which it was determined,” but he retained the right to appeal “only (a) the sentence imposed above the statutory maximum; or (b) an upward departure from the Sentencing Guidelines, which has not been requested by the United States as set forth in Title 18 U.S.C. § 3742(b).” The Government seeks to enforce the waiver.
Our review of the record indicates that the waiver was knowing and voluntary and that, under its plain language, it bars Riches’s Booker arguments. See United States v. Bond, 414 F.3d 542, 545-46 (5th Cir.2005). The waiver is not invalid merely because it was made before Booker. See United States v. Burns, 433 F.3d 442, 450-51 (5th Cir.2005).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.